Citation Nr: 1211146	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a special monthly pension (SMP) by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living. 

2.  The Veteran currently has a single disability evaluated as 60 percent disabling for pension purposes, served for a period of 90 consecutive days or more that began or ended during a period of war, and is over 65 years old. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension based on the need for aid and attendance are not met. 38 U.S.C.A. §§ 1521 , 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2011). 

2.  The criteria for entitlement to special monthly pension based by reason of being housebound have been met. 38 U.S.C.A. §§ 1513 , 1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374   (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's claim for special monthly pension benefits has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no prejudice could result from the grant of benefits.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  However, because the Board recognizes that the grant of special monthly benefits based on housebound status rather than on aid and attendance could result in a lesser monetary benefit it will discuss the notice and assistance provided.

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies special monthly pension based on aid and attendance, no disability rating or effective date will be assigned.  Any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's Social Security Administration records, VA outpatient treatment records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board acknowledges that the Veteran's service treatment records and service personnel records have not been associated with the file; however, the Veteran's DD-214 is of record and shows his dates of service and foreign service (or lack thereof) during active duty.  His DD-214 also indicates that he was discharged to the Reserve.  Although those records have not been associated, the Board finds that no additional service records would assist the Veteran in pursuit of his claim.  These records are in excess of 40 years old and would not contain relevant inform to adjudicate the issue on appeal.  Indeed, as will be discussed below, the record establishes that he is not blind or nearly blind in both eyes, institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity, or in need regular aid and assistance to perform activities necessary for daily living.  A remand to obtain any outstanding records would unduly delay resolution.      

Next, the Veteran was afforded VA examinations regarding his SMP claim, in January 2006, July 2006 and 2010.  The January 2006 was inadequate as the examiner failed to explain contradictory findings.  However, the Board finds the July 2006 and January 2010 VA examination reports to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary determine whether requirements for a special monthly pension had been met.  The November 2007 VA examiner also reviewed the claims file.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Special Monthly Pension

The Veteran presently seeks entitlement to SMP based on the need for regular aid and attendance of another person or by reason of being housebound.  Specifically, the Veteran maintains that he is older than 65, has permanent and total disability rating for nonservice-connected pension, and has limited mobility that requires the aid and attendance of another.  This forms the basis of the Veteran's present claim.

A veteran will be considered to be in need of aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

A veteran being "bedridden" will be a proper basis for the determination. "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

However, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006); see also Chandler v. Shinseki, 24 Vet. App. 23 (2010) (en banc).

In this respect, for housebound benefits, the requirement under § 1521(e) that a Veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a separate note, the Court added that in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Id. at 222.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra.

Aid and attendance

Upon reviewing the evidence of record and consideration of the pertinent regulations, the Board finds that the evidence shows that the criteria for SMP based on the need for aid and attendance of another has not been met.  

The Veteran is not, and does not claim, to be blind or so near blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of visual fields to 5 degrees or less.  The evidence also fails to demonstrate that he is a patient in a nursing home because of mental or physical incapacity.  He does not contend otherwise.  Rather, he argues that need for aid and attendance must be based on actual requirements of personal assistance from others.  The Board does not agree.

The Board acknowledges that a January 2006 VA examination regarding aid and attendance found that the Veteran required the aid and attendance of another to protect him from the hazards of daily living due to diagnosed disabilities.  However, the same examination report indicated that the Veteran was not bedridden, was able to go to the bathroom unassisted, and was able to eat unassisted.  The examination report did not indicate any rationale for the apparent contradictory findings.  Such reduces the overall probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Further, as will be discussed, the findings of the January 2006 VA examiner conflict with other subsequent findings at the July 2006 and January 2010 VA examinations.  

At a July 2006 examination, the Veteran reported that he was able to drive daily, go shopping, stand long enough to iron, make meals for himself and his wife.  He reported that he acts as a caregiver for his wife who is mentally disabled.  He also indicated that he is responsible for his own finances.  Recognition is given to his assertions that he has significant memory problems and sometimes forgets where he is and does not recognize his surroundings.  However, in no uncertain terms, the July 2006 VA examiner found him to be malingering regarding the memory problems.  He said the results of a memory test included 9 correct answers, 5 commissions, and 6 omissions.  He added that the results from the test were not consistent with the Veteran's reported daily activities.  Notably, he said one would expect that the Veteran would be unable to drive, manage his finances, and cook with the level of cognitive impairment he was trying to present.  

Moreover, the examiner noted that approximately 15 seconds after the examination concluded, the Veteran acted as if he did not recognize the VA examiner.  The examiner noted that he did not know of any type of organic brain disorder, including dementia that would cause such rapid forgetting in the face of preserved conversational skills and self-care activities of daily living.  He explicitly stated that the cognitive impairment displayed by the Veteran was functional in nature, i.e., "related to secondary gain".

Given the testing involved and the rationale provided, the Board places a high probative value on the July 2006 VA examination report. It is clearly more probative than the January 2006 examination, which only made cursory findings.

Further, the January 2010 VA examiner concluded that the Veteran did not require the aid and attendance of another because he was able to provide for his own activities of daily living, ambulate with the assistance of a walker, leave home by himself, drive his car by himself to wherever he needs to go (albeit on a limited basis) and make all decisions for himself and his wife.  A similar finding was made with regard to the Veteran's physical limitations when he was examined in July 2006.

The Board has also reviewed Social Security Administration (SSA) records.  These records do not support a claim of being housebound or in need of regular aid and attendance.  Although the SSA found the Veteran to be disabled, it also determined that the Veteran had a capacity to work doing light duty.  Further, the Board acknowledges that in the Veteran's inventory of his daily activities, he indicated that it is hard for him to get in the tub, that he cannot wash his feet, put on pants or socks, but he also reported that he walks and drives daily.  The Board acknowledges that he reported that his driving is effected in that he cannot move his legs much has picks up his leg with his hand.  He also reported that VA told him that he should not drive anymore.  However, the records did not indicate that the Veteran was substantially confined to his dwelling and the immediate premises.

Moreover, to the extent that the examination reports contain conclusions based on facts presented by the Veteran, the Board finds the Veteran is not a credible historian.  For example, at a June 2006 compensation and pension examination related to his nonservice-connected pension, he reported that he had a combat experience in 1962 while serving in the Philippines for a few weeks; however, his DD-214 indicates no foreign or sea service between October 1960 and October 1964.  The Board also cites to the findings of the July 2006 examination report that identify several instances where the Veteran over endorsed his symptoms for the purpose of personal gain.

Next, the Board has reviewed private treatment records from both his primary physician, Dr. J., an orthopedic specialist, and an internal medicine physician, Dr.V.  The Board finds that they do not support a finding that the Veteran is housebound.  Significantly, he is able to attend his medical appointments.  A February 2009 treatment record by Dr. J. indicates that he was able to go out to the drug store the day before the appointment.  A September 2006 treatment record from Dr. V. indicates that he uses a walker when he goes outside of the house.  The Board acknowledges that at the September 2006 private treatment record indicates a history of fecal incontinence and narrative that the Veteran can control his diarrhea during the day but must wear a pad at night.  The same record also indicated that he Veteran cannot walk more than 20 to 25 yards, cannot stand more than 10 to 15 minutes, or sit more than 10 to 15 minutes.  Ultimately, none of the treatment records, individually or taken together, support a finding that the Veteran requires the aid and attendance of another.
 
The Board has considered the Veteran's statements that he is housebound and/or in need of the aid and attendance of another.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet.App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331.  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).

In this case, the Board finds that the Veteran is competent to report his activities of daily living and his ability to ambulate as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that based on the Veteran's own statements, he does not require the aid and attendance of another.  As he has reported to SSA and medical professionals, that he is able to walk and drive daily.  He attends to his activities of daily living.  Further, the Board has considered his statements that he has memory problems that effectively limit his ability to leave the home.  Although he is competent to report observations of forgetfulness, the Board finds that his reports are not credible.  Specifically, the Board places a high probative value on the July 2006 VA examiner's report that the Veteran was malingering with respect to discussion of his memory problems.  As the VA examiner is specially trained in the area of mental health, the Board places a higher probative value on the VA examiner's report. 

As the Board finds that competent and credible evidence does not support a finding that the Veteran is in need of the aid and attendance of another, the Veteran's claim must fail.  There is no other doubt to resolve.  

Housebound status

The Board, however, finds that the Veteran is entitled to housebound benefits.

Specifically, the Veteran is over 65 year old (born in 1942).  He has a combined disability rating (for nonservice-connected pension) over 60 percent.  He is also shown to have served for a period of ninety consecutive days or more and such period began or ended during a period of war.  See 38 U.S.C.A. § 1521 (j)(3).  38 C.F.R. § 3.2 defines the period of the Vietnam War (for those who did not serve in the Republic of Vietnam) as the period beginning on August 5, 1964 and going until May 7, 1975.  The Veteran served from October 1960 to October 1964; and,   thus, had more than 90 consecutive days of service ended during a period of war.  He meets the criteria under Hartness and is entitled to special monthly pension based on being housebound.


ORDER

Special monthly pension by reason of being in need of aid and attendance of another person is denied. 

Special monthly pension by reason of being housebound is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


